Exhibit 10.1

CONSULTANT AGREEMENT

          AGREEMENT made this 16th day of June, 2016, between Timothy S. O’Toole
residing at 800 NE 76th Street, Miami, FL  33138 (“Consultant”), and Chemed
Corporation, a Delaware corporation, with offices located at Suite 2600, 255
East Fifth Street, Cincinnati, OH  45202 (“Company”).

          WHEREAS, Company desires to engage the services of Consultant, a
former officer of the Company and a former officer and director of Vitas
Healthcare Corporation, as an independent consultant to Company commencing on
June 16, 2016 and continuing until terminated under Section 7 hereof (the
“Consulting Period”), and the Consultant desires to perform consulting services
for Company during the Consultant Period on the terms and conditions hereinafter
provided.

          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

          1.        Consultant represents and warrants to Company he is free to
accept retention hereunder and that he has no prior or other obligation or
commitments of any kind which would in any way hinder or interfere with his
acceptance of, or the full, uninhibited and faithful performance of, such
consulting arrangement, or the exercise of his best efforts as consultant to
Company.

          2.        Subject to termination as provided in paragraph 7 hereof,
Company shall engage Consultant and the Consultant shall perform consulting
services for Company as a Consultant in such areas as Company shall reasonably
request.

          3.        (a)  During the term of the Consulting Period, in accordance
with paragraph 2 hereof, Company shall pay the employee an annual consultant fee
in the form of Two Hundred Forty Thousand Dollars ($240,000) ($20,000.00 per
month) payable in advance of the first day of each month.

--------------------------------------------------------------------------------



                    (b)  Company shall furnish Consultant an office in
Cincinnati, Ohio, for his use during the Consulting Period.

                    (c)  Consultant shall be an independent contractor and not
an employee of Company.  Consultant shall pay all taxes as a self-employed
person.

          4.        Consultant shall not (except in the performance of his
duties hereunder) at any time or in any manner make or cause to be made any
copies, pictures, duplicates, facsimiles or other reproductions or recordings or
any abstracts or summaries of any reports, studies, memoranda, correspondence,
manuals, records, plans or other written, printed or otherwise recorded
materials of any kind whatever belonging to or in the possession of Company or
its affiliates.  Consultant shall have no right, title or interest in any such
material, and Consultant agrees that (except in the performance of his duties
hereunder) he will not, without the prior written consent of Company remove any
such material from any premises of Company and that he will return all such
material to Company immediately upon the termination of his engagement or at any
time prior thereto upon the request of Company.

          5.  Without prior written consent of Company, Consultant shall not at
any time (whether during or after the Consulting Period) use for his own benefit
or purposes or for the benefit or purposes of any person, firm, partnership,
association, corporation or business organization, entity or enterprise, or
disclose (except in the performance of his duties hereunder) in any manner to
any person, firm, partnership, association, corporation or business
organization, entity or enterprise, any trade secrets, information, data
(including, but not limited to, that relating to costs, products, equipment,
marketing methods, suppliers, customers, personnel training programs, business
expansion plans or financing) belonging to, or relating to the affairs of the
Company, or any affiliate of Company.

2

--------------------------------------------------------------------------------



          6.        Consultant will not at any time, without the prior consent
of Company:

                    (a)  Request or advise any supplier or customer of, or any
other person, firm, partnership, association, corporation or business
organization, entity or enterprise having business dealings with Company or any
of its affiliates to withdraw, curtail or cancel such business or such business
dealings, or

                    (b)  Disclose to any person, firm, partnership, association,
corporation or business organization, entity or enterprise, the names of
suppliers or customers of, other persons, firms, partnerships, associations,
corporations or business organizations, entities or enterprises having business
dealings with Company or any of its affiliates, or

                    (c)  Induce or attempt to influence any employee of Company
or any of its affiliates to terminate his or her employment, or

                    (d)  Disparage, impugn or damage the reputation of Company,
any of its affiliates or their employees, directors, officers, employees or
business practices.

          7.        At the Company’s option, this Consultant Agreement shall
terminate forthwith upon (a) Consultant’s death, (b) any material failure of him
to observe or perform his agreements herein contained, after written notice
thereof by Company and a thirty (30) day opportunity to cure such failure, or
(c) by either party hereto upon 90 days written notice.  All provisions of this
agreement, except the provisions of Sections 2 and 3 hereof, shall survive any
such termination.

          8.        Consultant’s noncompetition and nonsolicitation obligations
under Section 4.4 of the Employment Agreement of May 6, 2007 amended effective
July 9, 2009 between Consultant and Company (“Employment Agreement”) shall
extend and continue for 12 months following termination of this Consulting
Period, notwithstanding any language to the contrary in said Employment
Agreement.

3

--------------------------------------------------------------------------------



          9.        The terms and provisions of this agreement are in addition
to any post-termination obligations of the Employment Agreement pursuant to
which Consultant’s employment with Company ended on June 15, 2016, and that
Waiver of Liability dated June 16, 2016 executed in favor of Company by
Consultant, shall be binding on and inure to the benefit of Consultant, his
heirs at law, legatees, distributes, executors, administrators and other legal
representatives, and shall be binding on and inure to the benefits of the
Company, its affiliates and its successors and assigns.

          IN WITNESS WHEREOF, the parties hereto have executed this instrument
on the date first above written.



WITNESS:

 

CONSULTANT:

       

Timothy S. O'Toole

   

ATTEST:

CHEMED CORPORATION

   

By:

   

Its:

 



4